DETAILED ACTION
This office action is in response to the amendment filed September 7, 2022. 
Claims 1,3-6, 8-9,11-14, and 16-17, and 19-23 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed September 7, 2022 have been fully considered but they are not persuasive. Specifically, applicant on page 9 argues 
In Cohen, “Each pulse template stored in memory 404 comprises a sequence of one or more samples of any 30 arbitrary shape (e.g., Gaussian, sine, impulse, etc.).” (Cohen, col. 11, lines 29-31). This precludes the pulse templates from Cohen from being “all of the pulse shapes that implement the quantum operations to which they correspond.” In particular, for quantum operations that operate on multiple qbits, it’s clear that multiple pulse templates from Cohen would need to be retrieved in order to construct the appropriate pulses, requiring the making of multiple determinations of pulse templates to retrieve from memory. In the present claims, the pulse shape library includes a correspondence between a quantum operation and all of the pulse shapes needed to complete that quantum operation, requiring each quantum operation be looked up in the pulse shape library only once.
With this the Examiner respectfully disagrees. The claim as written does not limit the operation to one only library lookup, the claimed “method comprising” is open ended and such a limitation cannot reasonably be read into the claim when applicant has not explicitly written the claim in such a way. Moreover, even if such a limitation were included, the Examiner disagrees with applicant’s contention that Cohen’s templates cannot provide “all of the pulse shapes” for a pulse operation, as applicant’s claim fails to require more than one pulse shape per pulse operation as written, and Cohen’s pulse template provides shapes for “a sequence of one or more” pulse shape samples…”representing the pulses” to be sent to the pulse operation circuitry. As such the Examiner respectfully maintains that this contested limitation is taught or suggested by Cohen and the rejections thereon are respectfully maintained herein. 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7,9-13,,15,17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Cohen” (US Patent 10,333,503) in view of “Amy” (US PG Publication 2017/0147303). 


Regarding Claim 1, Cohen teaches: 

1. A computer-implemented method performed by a data processing apparatus, the method comprising: receiving, at a classical computing device, a program source code comprising one or more quantum operations; (Cohen See 202, Fig. 3A) compiling the program source code into a compiled program comprising the one or more quantum operations; (Cohen See compiling high-level language into quantum algorithm description 206 in Col. 2, Ln 62 to Col. 3, Ln 31) wherein the pulse shape library comprises a listing of quantum operations and pulse shapes that correspond to the quantum operations and are complete pulse shapes, and wherein each of the quantum operations in the pulse library corresponds to all of the pulse shapes that implement the quantum operations to which they correspond; (Cohen See pulse templates 404, Fig. 4, Col. 11, Ln 29 to Col. 12, Ln 8; specifically the pulse templates 404 are used to implement the QA description 206 by providing “pulse template stored in memory 404 comprises a sequence of one or more samples of any arbitrary shape (e.g., Gaussian, sinc, impulse, etc.) representing the pulses to be sent to pulse operation circuitry 358.” Col. 11, Ln 29-33), and generating pulse instructions based on the one or more pulse shapes that the pulse shape library indicates corresponds to each of the one or more quantum operations.  ((Cohen See pulsers generating pulse operations in Fig. 4, e.g. Col 11, Ln 50 to Col. 12 Ln 34). 
wherein the pulse shape library comprises a listing of quantum operations and pulse shapes corresponding to the quantum operations, (Cohen (See pulse templates 404, Fig. 4, Col. 11, Ln 29 to Col. 12, Ln 8),  

retrieving one of the one or more quantum operations from the compiled program; ((Cohen See pulse templates 404, Fig. 4, Col. 11, Ln 29 to Col. 12, Ln 8),  
 looking up the one of the one or more quantum operations in the pulse shape library; ((Cohen See pulser looking up pulse templates 404, Fig. 4, Col. 11, Ln 29 to Col. 12, Ln 8),  and retrieving from the pulse shape library one or more pulse shapes corresponding to the quantum operation.  ((Cohen See applying pulse templates to create outbound pulses, Fig. 4, Col. 11, Ln 29 to Col. 12, Ln 34),  



Cohen does not teach, but Amy teaches: …when generated by lasers and directed at trapped ions.   (See Amy ¶143 teaching applying pulses with lasers to the trapped ions in the quantum computing system). 
In addition, it would have been obvious to one of ordinary skill prior to the effective filing date of the application to combine the teachings of Cohen and Amy as each is directed to trapped ion quantum computing systems and Amy provides a system that “concern quantum computers and involve systems for generating and using lower-level quantum computer circuit descriptions transformed from higher-level descriptions and verifying such lower-level quantum computer circuit descriptions.” (¶31). 



4. The method of claim 1, further comprising:  23 of 29031467-00021OUS generating binary format instructions based on the pulse instructions, wherein the binary format instruction encode the pulse instructions in binary packets using a binary code of a field programmable gate array (FPGA) of a quantum computing device  ((Cohen See 202 generating 206 sent to 210 to generate quantum pulses. In Col. 2, Ln 59 to Col. 3, Ln 31; the controller 210 may be implemented in an FPGA (Col. 3 Ln 37-58 and Col. 5, Ln 15-28), and the description 206 that it reads includes machine code comprising a series of binary vectors Cool. 3, Ln 33-58). 

Regarding Claim 17, Cohen teaches: 

17. A system comprising: one or more computers and one or more storage devices storing instructions which are operable, when executed by the one or more computers, to cause the one or more computers to perform operations ((Cohen See 202, 210,218, Fig. 3A) comprising: receiving, at a classical computing device, (Cohen (See 202, Fig. 3A)  a program source code comprising one or more quantum operations; compiling the program source code into a compiled program comprising the one or more quantum operations; (Cohen (See compiling high-level language into quantum algorithm description 206 in Col. 2, Ln 62 to Col. 3, Ln 31) 
determining one or more pulse shapes that a pulse shape library indicates corresponds to each of the one or more quantum operations; (Cohen (See pulse templates 404, Fig. 4, Col. 11, Ln 29 to Col. 12, Ln 8),  wherein the pulse shape library comprises a listing of quantum operations and pulse shapes that correspond to the quantum operations and are complete pulse shapes and wherein each of the quantum operations in the pulse library corresponds to all of the pulse shapes that implement the quantum operations to which they correspond Cohen  (Cohen See pulse templates 404, Fig. 4, Col. 11, Ln 29 to Col. 12, Ln 8; specifically the pulse templates 404 are used to implement the QA description 206 by providing “pulse template stored in memory 404 comprises a sequence of one or more samples of any arbitrary shape (e.g., Gaussian, sinc, impulse, etc.) representing the pulses to be sent to pulse operation circuitry 358.” Col. 11, Ln 29-33)

and generating pulse instructions based on the one or more pulse shapes that the pulse shape library indicates corresponds to each of the one or more quantum operations. ((Cohen See pulsers generating pulse operations in Fig. 4, e.g. Col 11, Ln 50 to Col. 12 Ln 34).
retrieving one of the one or more quantum operations from the compiled program; ((Cohen See pulse templates 404, Fig. 4, Col. 11, Ln 29 to Col. 12, Ln 8),  
 looking up the one of the one or more quantum operations in the pulse shape library; ((Cohen See pulser looking up pulse templates 404, Fig. 4, Col. 11, Ln 29 to Col. 12, Ln 8),  and retrieving from the pulse shape library one or more pulse shapes corresponding to the quantum operation.  ((Cohen See applying pulse templates to create outbound pulses, Fig. 4, Col. 11, Ln 29 to Col. 12, Ln 34),  

Cohen does not teach, but Amy teaches: when generated by lasers and directed at trapped ions.   (See Amy ¶143 teaching applying pulses with lasers to the trapped ions in the quantum computing system). 
In addition, it would have been obvious to one of ordinary skill prior to the effective filing date of the application to combine the teachings of Cohen and Amy as each is directed to trapped ion quantum computing systems and Amy provides a system that “concern quantum computers and involve systems for generating and using lower-level quantum computer circuit descriptions transformed from higher-level descriptions and verifying such lower-level quantum computer circuit descriptions.” (¶31). 


18. The system of claim 17, wherein the instructions which are operable, when executed by the one or more computers, to cause the one or more computers to perform the operation comprising determining one or more pulse shapes that a pulse shape library indicates corresponds to each of the one or more quantum operations further comprises instructions which 26 of 29031467-00021OUS are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising: retrieving one of the one or more quantum operations from the compiled program; ((Cohen See pulse templates 404, Fig. 4, Col. 11, Ln 29 to Col. 12, Ln 8),  looking up the one of the one or more quantum operations in the pulse shape library; ((Cohen See pulser looking up pulse templates 404, Fig. 4, Col. 11, Ln 29 to Col. 12, Ln 8),  
and retrieving from the pulse shape library one or more pulse shapes corresponding to the quantum operation.  (Cohen (See applying pulse templates to create outbound pulses, Fig. 4, Col. 11, Ln 29 to Col. 12, Ln 34) 

20. The system of claim 17, further comprising instructions which are operable, when executed by the one or more computers, to cause the one or more computers to perform an operation comprising generating binary format instructions based on the pulse instructions, wherein the binary format instruction encode the pulse instructions in binary packets using a binary code of a field programmable gate array (FPGA) of a quantum computing device. ((Cohen See 202 generating 206 sent to 210 to generate quantum pulses. In Col. 2, Ln 59 to Col. 3, Ln 31; the controller 210 may be implemented in an FPGA (Col. 3 Ln 37-58 and Col. 5, Ln 15-28), and the description 206 that it reads includes machine code comprising a series of binary vectors Cool. 3, Ln 33-58). 



Regarding claim 3, Cohen further teaches: 
3. The method of claim 1, wherein generating pulse instructions based on the one or more pulse shapes that the pulse shape library indicates corresponds to each of the one or more quantum operations further comprises combining the one or more pulse shapes with one or more parameters of a quantum computing device and one or more values, wherein at least one of the one or more values comprises an indication of a component ((Cohen See pulse operations manager signaling parameters to be sent ot modification circuit in e.g. Col. 4, Ln1-26). 

Cohen does not teach, but Amy teaches: 
 of a laser modulation system of the quantum computing device.  (See Amy ¶143 teaching applying pulses with lasers to the trapped ions in the quantum computing system). 
In addition, it would have been obvious to one of ordinary skill prior to the effective filing date of the application to combine the teachings of Cohen and Amy as each is directed to trapped ion quantum computing systems and Amy provides a system that “concern quantum computers and involve systems for generating and using lower-level quantum computer circuit descriptions transformed from higher-level descriptions and verifying such lower-level quantum computer circuit descriptions.” (¶31). 


Regarding claim 5, Cohen further teaches: 
5. The method of claim 4, further comprising transmitting the binary format instructions to the FPGA of the quantum computing device, wherein the quantum computing device comprises one or more lasers and a laser modulating system controlled by the FPGA, Cohen See 202 generating 206 sent to 210 to generate quantum pulses. In Col. 2, Ln 59 to Col. 3, Ln 31; the controller 210 may be implemented in an FPGA (Col. 3 Ln 37-58 and Col. 5, Ln 15-28), and the description 206 that it reads includes machine code comprising a series of binary vectors Cool. 3, Ln 33-58). 
Cohen does not teach, but Amy teaches: 
and wherein laser light from the lasers is directed at one or more trapped ions as laser pulses by the laser modulating system based on the binary format instructions.  (See Amy ¶143 teaching applying pulses with lasers to the trapped ions in the quantum computing system). 
In addition, it would have been obvious to one of ordinary skill prior to the effective filing date of the application to combine the teachings of Cohen and Amy as each is directed to trapped ion quantum computing systems and Amy provides a system that “concern quantum computers and involve systems for generating and using lower-level quantum computer circuit descriptions transformed from higher-level descriptions and verifying such lower-level quantum computer circuit descriptions.” (¶31). 





Regarding Claim 9, Cohen teaches: 
9. A computer-implemented system comprising: a classical computing device  ((Cohen See 202, Fig. 3A)  that receives a program source code comprising one or more quantum operations, compiles the program source code into a compiled program comprising the one or more quantum operations, ((Cohen See compiling high-level language into quantum algorithm description 206 in Col. 2, Ln 62 to Col. 3, Ln 31) determines one or more pulse shapes that a pulse shape library indicates corresponds to each of the one or more quantum operations, Cohen  (Cohen See pulse templates 404, Fig. 4, Col. 11, Ln 29 to Col. 12, Ln 8; specifically the pulse templates 404 are used to implement the QA description 206 by providing “pulse template stored in memory 404 comprises a sequence of one or more samples of any arbitrary shape (e.g., Gaussian, sinc, impulse, etc.) representing the pulses to be sent to pulse operation circuitry 358.” Col. 11, Ln 29-33)
wherein the pulse shape library comprises a listing of quantum operations and pulse shapes corresponding to the quantum operations, (Cohen (See pulse templates 404, Fig. 4, Col. 11, Ln 29 to Col. 12, Ln 8),  
and wherein each of the quantum operations in the pulse library corresponds to all of the pulse shapes Cohen  (Cohen See pulse templates 404, Fig. 4, Col. 11, Ln 29 to Col. 12, Ln 8; specifically the pulse templates 404 are used to implement the QA description 206 by providing “pulse template stored in memory 404 comprises a sequence of one or more samples of any arbitrary shape (e.g., Gaussian, sinc, impulse, etc.) representing the pulses to be sent to pulse operation circuitry 358.” Col. 11, Ln 29-33)

and generates pulse instructions based on the one or more pulse shapes that the pulse shape library indicates corresponds to each of the one or more quantum operations; ((Cohen See pulsers generating pulse operations in Fig. 4, e.g. Col 11, Ln 50 to Col. 12 Ln 34). 
retrieving one of the one or more quantum operations from the compiled program; ((Cohen See pulse templates 404, Fig. 4, Col. 11, Ln 29 to Col. 12, Ln 8),  
 looking up the one of the one or more quantum operations in the pulse shape library; ((Cohen See pulser looking up pulse templates 404, Fig. 4, Col. 11, Ln 29 to Col. 12, Ln 8),  and retrieving from the pulse shape library one or more pulse shapes corresponding to the quantum operation.  ((Cohen See applying pulse templates to create outbound pulses, Fig. 4, Col. 11, Ln 29 to Col. 12, Ln 34),  


Cohen does not teach, but Amy teaches: 
 and 24 of 29031467-00021OUS a quantum computing device comprising one or more lasers that generate laser light, a laser modulation system that directs the laser light at one or more trapped ions, and an FPGA that controls the one or more lasers and the laser modulation system based on binary format instructions received from the classical computing device.  (See Amy ¶143 teaching applying pulses with lasers to the trapped ions in the quantum computing system). 

Cohen does not further teach, but Amy teaches: when generated by lasers and directed at trapped ions.   (See Amy ¶143 teaching applying pulses with lasers to the trapped ions in the quantum computing system). 
In addition, it would have been obvious to one of ordinary skill prior to the effective filing date of the application to combine the teachings of Cohen and Amy as each is directed to trapped ion quantum computing systems and Amy provides a system that “concern quantum computers and involve systems for generating and using lower-level quantum computer circuit descriptions transformed from higher-level descriptions and verifying such lower-level quantum computer circuit descriptions.” (¶31). 


In addition, it would have been obvious to one of ordinary skill prior to the effective filing date of the application to combine the teachings of Cohen and Amy as each is directed to trapped ion quantum computing systems and Amy provides a system that “concern quantum computers and involve systems for generating and using lower-level quantum computer circuit descriptions transformed from higher-level descriptions and verifying such lower-level quantum computer circuit descriptions.” (¶31). 

Regarding the dependent claims 10-13,15 and 19 Cohen and Amy further teach:
10. The system of claim 9, wherein the classical computing device determines one or more pulse shapes that a pulse shape library indicates corresponds to each of the one or more quantum operations by: retrieving one of the one or more quantum operations from the compiled program; (Cohen See pulse templates 404, Fig. 4, Col. 11, Ln 29 to Col. 12, Ln 8),   looking up the one of the one or more quantum operations in the pulse shape library; ; (Cohen See pulser looking up pulse templates 404, Fig. 4, Col. 11, Ln 29 to Col. 12, Ln 8),  
 and retrieving from the pulse shape library one or more pulse shapes corresponding to the quantum operation.  Cohen (See applying pulse templates to create outbound pulses, Fig. 4, Col. 11, Ln 29 to Col. 12, Ln 34). 

11. The system of claim 9, wherein the classical computing device generates pulse instructions based on the one or more pulse shapes that the pulse shape library indicates corresponds to each of the one or more quantum operations by combining the one or more pulse shapes with one or more parameters of a quantum computing device and one or more values, (Cohen See pulse operations manager signaling parameters to be sent ot modification circuit in e.g. Col. 4, Ln1-26).

Cohen does not teach, but Amy teaches: 
wherein at least one of the one or more values comprises an indication of a component of the laser modulation system of the quantum computing device.   (See Amy ¶143 teaching applying pulses with lasers to the trapped ions in the quantum computing system). In addition, it would have been obvious to one of ordinary skill prior to the effective filing date of the application to combine the teachings of Cohen and Amy as each is directed to trapped ion quantum computing systems and Amy provides a system that “concern quantum computers and involve systems for generating and using lower-level quantum computer circuit descriptions transformed from higher-level descriptions and verifying such lower-level quantum computer circuit descriptions.” (¶31). 


12. The system of claim 9, wherein the classical computing device further generates the binary format instructions based on the pulse instructions, wherein the binary format instruction encode the pulse instructions in binary packets using a binary code of the FPGA of the quantum computing device.  (Cohen See 202 generating 206 sent to 210 to generate quantum pulses. In Col. 2, Ln 59 to Col. 3, Ln 31; the controller 210 may be implemented in an FPGA (Col. 3 Ln 37-58 and Col. 5, Ln 15-28), and the description 206 that it reads includes machine code comprising a series of binary vectors Cool. 3, Ln 33-58).

13. The system of claim 12, wherein the classical computing device further transmits the binary format instructions to the FPGA of the quantum computing device. Cohen See 202 generating 206 sent to 210 to generate quantum pulses. In Col. 2, Ln 59 to Col. 3, Ln 31; the controller 210 may be implemented in an FPGA (Col. 3 Ln 37-58 and Col. 5, Ln 15-28), and the description 206 that it reads includes machine code comprising a series of binary vectors Cool. 3, Ln 33-58). 


15. The system of claim 9, wherein the pulse shape library comprises a listing of quantum operations and pulse shapes corresponding to the quantum operations, (Cohen See pulse templates 404, Fig. 4, Col. 11, Ln 29 to Col. 12, Ln 8), 
And Amy teaches:
 wherein the pulse shapes are complete pulse shapes that implement the quantum operations when laser light generated by lasers is modulated into the pulse shapes and directed at trapped ions.  (See Amy ¶143 teaching applying pulses with lasers to the trapped ions in the quantum computing system).  In addition, it would have been obvious to one of ordinary skill prior to the effective filing date of the application to combine the teachings of Cohen and Amy as each is directed to trapped ion quantum computing systems and Amy provides a system that “concern quantum computers and involve systems for generating and using lower-level quantum computer circuit descriptions transformed from higher-level descriptions and verifying such lower-level quantum computer circuit descriptions.” (¶31). 



Regarding Claim 19, Cohen teaches:
19. The system of claim 17, wherein the instructions which are operable, when executed by the one or more computers, to cause the one or more computers to perform the operation comprising wherein generating pulse instructions based on the one or more pulse shapes that the pulse shape library indicates corresponds to each of the one or more quantum operations further comprises instructions which are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising combining the one or more pulse shapes with one or more parameters of a quantum computing device and one or more values, (See pulse operations manager signaling parameters to be sent ot modification circuit in e.g. Col. 4, Ln1-26).
And Amy teaches:
wherein at least one of the one or more values comprises an indication of a component of a laser modulation system of the quantum computing device.   (See Amy ¶143 teaching applying pulses with lasers to the trapped ions in the quantum computing system). In addition, it would have been obvious to one of ordinary skill prior to the effective filing date of the application to combine the teachings of Cohen and Amy as each is directed to trapped ion quantum computing systems and Amy provides a system that “concern quantum computers and involve systems for generating and using lower-level quantum computer circuit descriptions transformed from higher-level descriptions and verifying such lower-level quantum computer circuit descriptions.” (¶31). 



Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Cohen” (US Patent 10,333,503) and “Amy” (US PG Publication 2017/0147303). and further in view of “Smith” (US PG Publication 2021/0132969). 


Regarding Claim 6, Cohen does not teach, but Smith teaches: 
6. The method of claim 1, wherein the program source code includes classical operations and quantum operations.  (¶55 “Because the quantum algorithm is executing on quantum cloud system 230, which includes both classical and quantum systems, the set of algorithm instructions can likewise include both classical instructions and quantum instructions.  Accordingly, the quantum algorithm can be viewed as a quantum/classical algorithm (i.e., a "hybrid algorithm").  The classical instructions are instructions of the hybrid algorithm that execute on the classical processing system 400.  Similarly, the quantum instructions are instructions of the hybrid algorithm that execute on the quantum processing system 300.  In some embodiments, the quantum instructions are alternatively executed in the quantum virtual machine 420, rather than on the quantum processing system 300.”)
In addition, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the application to combine the teachings of Cohen and Smith as each is directed to Quantum computing systems and Smith recognized “it would be 
beneficial to be able to simulate the execution of a quantum algorithm on a quantum computation system having the desired properties (e.g., a given large number of qubits).” (¶3). 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Cohen” (US Patent 10,333,503) and “Amy” (US PG Publication 2017/0147303) and further in view of “Smith” (US PG Publication 2021/0132969). 

Regarding Claim 14, Cohen does not teach, but Smith teaches: 
14. The system of claim 13, wherein the program source code includes classical operations and quantum operations.  (¶55 “Because the quantum algorithm is executing on quantum cloud system 230, which includes both classical and quantum systems, the set of algorithm instructions can likewise include both classical instructions and quantum instructions.  Accordingly, the quantum algorithm can be viewed as a quantum/classical algorithm (i.e., a "hybrid algorithm").  The classical instructions are instructions of the hybrid algorithm that execute on the classical processing system 400.  Similarly, the quantum instructions are instructions of the hybrid algorithm that execute on the quantum processing system 300.  In some embodiments, the quantum instructions are alternatively executed in the quantum virtual machine 420, rather than on the quantum processing system 300.”)
In addition, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the application to combine the teachings of Cohen and Smith as each is directed to Quantum computing systems and Smith recognized “it would be 
beneficial to be able to simulate the execution of a quantum algorithm on a quantum computation system having the desired properties (e.g., a given large number of qubits).” (¶3). 


Claim 8 s/are rejected under 35 U.S.C. 103 as being unpatentable over “Cohen” (US Patent 10,333,503) and “Amy” (US PG Publication 2017/0147303). and further in view of “Nation” (US PG Publication 2020/0274622). 

Regarding Claim 8, Cohen does not teach, but Smith teaches: 
8. The method of claim 1, further comprising receiving parameters of the quantum computing device through a communications interface on the classical computing device.  (See interface as described in ¶42, ¶62 and Fig. 3 passing parameters between classical and quantum device). 

In addition, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the application to combine the teachings of Cohen and Nation as each is directed to quantum computing systems and Nation’s system including a “plotting component that can generate a plot of the pulse schedule based on the pulse data, the control parameters, and the default pulse data.” (¶3). 




Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Cohen” (US Patent 10,333,503) and “Amy” (US PG Publication 2017/0147303) and further in view of “Nation” (US PG Publication 2020/0274622). 

Regarding Claim 16, Cohen does not teach, but Smith teaches: 
16. The system of claim 9, wherein the classical computing device further receives parameters of the quantum computing device through a communications interface on the classical computing device.  (See interface as described in ¶42, ¶62 and Fig. 3 passing parameters between classical and quantum device). 

In addition, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the application to combine the teachings of Cohen and Nation as each is directed to quantum computing systems and Nation’s system including a “plotting component that can generate a plot of the pulse schedule based on the pulse data, the control parameters, and the default pulse data.” (¶3). 

Claim 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over “Cohen” (US Patent 10,333,503) in view of “Amy” (US PG Publication 2017/0147303) as applied above and further in view of “Smith” (US Patent 11,194,573). 

Regarding Claim 21, Cohen does not explicitly teach, but Smith teaches: 
21.  The method of claim 1, wherein the program source code is for a hybrid program and comprises one or more classical operations, and wherein compiling the program source code into a compiled program comprising the one or more quantum operations further comprises compiling the program source code into the compiled source code comprising the one or more classical operations. (See Smith e.g. Col. 6, Ln 46-64 teaching a hybrid classical/quantam algorithm with quantum instructions and classical instructions, compiled and scheduled on the respective systems in e.g. Col. 6 Ln 65 to Col. 7, Ln 33. See further e.g. Col. 13, Ln 33 to 55)

In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Cohen et al and Smith as Smith recognized “Executing quantum calculations on a classical system, and classical calculations on a quantum system, is non-ideal. Thus, the hybrid quantum cloud system allows for leveraging the performance advantages of quantum and classical computations into a single system.” (Col. 4, Ln 41-49). 
Claims 22 and 23 are rejected on the same basis as claim 21 above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Prior Art in the attached PTO-892 form includes additional art relevant to applicant’s disclosure including art relevant to compilation in quantum computing systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642. The examiner can normally be reached Monday-Friday, 9am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MJB
11/29/2022

/MATTHEW J BROPHY/           Primary Examiner, Art Unit 2191